Exhibit 10.1

 

[g104181lgi001.gif]

 

HD SUPPLY HOLDINGS, INC.

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

ARTICLE I

PURPOSE

 

The purpose of the HD Supply Holdings, Inc. Amended and Restated Employee Stock
Purchase Plan, as amended and restated herein, is to provide Employees of the
Company and its Subsidiaries with an opportunity to purchase Common Stock of the
Company through payroll deductions. The Plan is not intended to satisfy the
requirements of Code Section 423.

 

ARTICLE II

DEFINITIONS

 

Whenever used herein, the following terms shall have the respective meanings set
forth below:

 

(a)                                 “Acquisition Date” means the last day of
each Offering Period at which time the Shares subject to a Share Purchase Right
granted under the Plan may be purchased by or on behalf of the Participant.

 

(b)                                 “Administrator” means the Committee. If the
Committee delegates administrative authority hereunder to any other person or
group of persons pursuant to Section 10.2, such person or group of persons shall
be deemed to be the Administrator hereunder to such extent and subject to the
restrictions set forth in Section 10.2, and provided further that delegation by
such persons shall not be permitted hereunder. The Committee has designated each
of the following Company officers to serve as Administrator until such time as
such delegation is changed pursuant to Section 10.2: Chief Administrative
Officer and Chief People Officer.

 

(c)                                  “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by or
under common control with, such Person where “control” shall have the meaning
given such term under Rule 405 of the Securities Act.

 

(d)                                 “Board” means the Company’s board of
directors.

 

(e)                                  “Change in Control” means the first to
occur of any of the following events after the Effective Date, whether such
event occurs as a single transaction or as a series of related transactions:
(i) the acquisition, directly or indirectly, by any person, entity or “group”
(as defined in Section 13(d) of the Exchange Act) of beneficial ownership of
more than 50% of the combined voting power of the Company’s then outstanding
voting securities, other than any such acquisition by the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, or any Affiliates of the

 

1

--------------------------------------------------------------------------------



 

foregoing; (ii) the merger, consolidation or other similar transaction involving
the Company, as a result of which persons who were holders of voting securities
of the Company immediately prior to such merger, consolidation, or other similar
transaction do not immediately thereafter, beneficially own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company;
(iii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election to the Board by a majority of the Incumbent Directors
still in office shall be deemed to be an Incumbent Director for purpose of this
clause (iii); (iv) the approval by the Company’s stockholders of the liquidation
or dissolution of the Company other than a liquidation of the Company into any
Subsidiary or a liquidation as a result of which persons who were holders of
voting securities of the Company immediately prior to such liquidation, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the entity that holds
substantially all of the assets of the Company following such event; or (v) the
sale, transfer or other disposition of all or substantially all of the assets of
the Company to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, Affiliates of the Company; in each
case, provided that, as to Share Purchase Rights that are subject to and not
exempt from Code Section 409A, such event also constitutes a “change in control”
within the meaning of Code Section 409A. In addition, notwithstanding the
foregoing, a “Change in Control” shall not be deemed to occur if the Company
files for bankruptcy, liquidation or reorganization under the United States
Bankruptcy Code or as a result of any restructuring that occurs as a result of
any such proceeding.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                  “Committee” means the Compensation
Committee of the Board.

 

(h)                                 “Common Stock” means the common stock, par
value $0.01 per share, of the Company and such other stock or securities into
which such common stock is hereafter converted or for which such common stock is
exchanged.

 

(i)                                     “Company” means HD Supply
Holdings, Inc., a Delaware corporation, and any successor thereto.

 

(j)                                    “Compensation” means an Employee’s base
salary or wages, commissions, military, parental leave and overtime pay.
Compensation shall be determined prior to the Employee’s pre-tax contributions
pursuant to Code Sections 125 or 401(k). If determined by the Committee, other
forms of compensation may be included in or excluded from the definition of
Compensation.

 

(k)                                 “Contribution” means the amount of an
after-tax payroll deduction an Employee has made, as set out in such Employee’s
payroll deduction authorization form. If the Administrator so determines, a
Contribution for Employees on a Company-approved leave of absence shall include
a cash contribution equal to the amount of the after-tax payroll deduction an
Employee would have made if such Employee had been

 

2

--------------------------------------------------------------------------------



 

receiving Compensation during the Company-approved leave of absence. Except as
otherwise specified by the Administrator, payroll deductions made with respect
to Employees paid in currencies other than U.S. dollars will be accumulated in
local currency and converted to U.S. dollars as of the Acquisition Date.

 

(l)                                     “Designated Subsidiary” means, unless
determined by the Administrator, the Company’s: (i) domestic Subsidiaries
located in the United States or any United States territory, (ii) foreign
Subsidiaries located in Canada, and (iii) any other Subsidiary that has been
designated by the Administrator as eligible to participate in the Plan.

 

(m)                             “Effective Date” means the date of the first
Offering Period beginning after the date the Plan is approved by the
stockholders of the Company.

 

(n)                                 “Employee” means any person who performs
services for, and who is classified as an employee on the payroll records of,
the Company or a Designated Subsidiary.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Fair Market Value” of a Share as of any
date of determination shall be: (i) if the Company Common Stock is listed on any
established stock exchange or a national market system, the closing price for
such date per share of Company Common Stock as reported on such stock exchange
or system; (ii) if there are no transactions in the Company Common Stock that
are available on any date of determination pursuant to clause (i), but
transactions are available to the Company as of the immediately preceding
trading date, then the Fair Market Value shall be determined as of the
immediately preceding trading date; or (iii) if neither clause (i) nor
clause (ii) apply on any date of determination, then the Fair Market Value shall
be determined in good faith by the Committee with reference to (x) the most
recent valuation of the Company Common Stock performed by an independent
valuation consultant or appraiser of nationally recognized standing, if any,
(y) sales prices of securities issued to investors in any recent arm’s length
transactions, and (z) any other factors determined to be relevant by the
Committee.

 

(q)                                 “Offer Date” means the first day of each
Offering Period.

 

(r)                                    “Offering Period” means a period of time
specified by the Administrator, beginning on the Offer Date and ending on the
Acquisition Date.

 

(s)                                   “Participant” means an Employee who
becomes a participant in the Plan pursuant to Article V.

 

(t)                                    “Person” means an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or any other entity of whatever nature.

 

(u)                                 “Plan” means the HD Supply Holdings, Inc.
Amended and Restated Employee Stock Purchase Plan, as amended and restated
herein as of the Effective Date.

 

3

--------------------------------------------------------------------------------



 

(v)                                 “Purchase Price” means the purchase price
per Share subject to the Share Purchase Right determined pursuant to
Section 6.3.

 

(w)                               “Securities Act” means the Securities Act of
1933, as amended.

 

(x)                                 “Share” means a share of Common Stock.

 

(y)                                 “Share Purchase Right” means a right that
entitles the holder to purchase from the Company a stated number of Shares in
accordance with, and subject to, the terms and conditions of the Plan.

 

(z)                                  “Subsidiary” means any entity, including a
partnership or other flow-through entity, that is directly or indirectly
controlled by the Company or any entity in which the Company directly or
indirectly has at least a 50% equity interest, regardless of whether such entity
is a corporate subsidiary within the meaning of Code Section 424.

 

ARTICLE III

AVAILABLE SHARES AND ADJUSTMENTS

 

Section 3.1  Available Shares. Subject to adjustments as provided in this
Article III, the maximum number of Shares available for purchase under the Plan
on or after the Effective Date is two million two hundred thousand (2,200,000)
Shares. Shares issued under the Plan may be authorized but unissued, treasury,
or reacquired Common Stock.

 

Section 3.2  Adjustments.

 

(a)  Changes in Capitalization.  In the event of any stock dividend, stock
split, spinoff, rights offering, extraordinary dividend, combination or exchange
of Shares, recapitalization or other change in the capital structure of the
Company constituting an “equity restructuring” within the meaning of Financial
Accounting Standards Board (“FASB”) Accounting Standards Codification Topic 718
(“FASB ASC Topic 718”), the Administrator shall make or provide for equitable
adjustments in (i) the number and type of Shares or other securities or property
covered by outstanding Share Purchase Rights, (ii) the Purchase Price specified
therein, (iii) the kind of Shares covered thereby (including shares of another
issuer); and (iv) adjustment to the limitations in Section 3.1 on the maximum
number and kind of Shares that may be issued under the Plan. The Administrator
in its sole discretion and in good faith should determine the form of the
adjustment required to prevent dilution or enlargement of the rights of
Participants and shall, in furtherance thereof, take such other actions with
respect to any outstanding Share Purchase Right as it determines to be
equitable, which may include a cash payment to the Participant equivalent to the
value of any dilution of the rights of such Participant. In the event of any
merger, consolidation, or any other corporate transaction or event having a
similar effect that is not an “equity restructuring” with the meaning of FASB
ASC Topic 718, the Administrator in its sole discretion may, in addition to the
actions permitted to be taken in respect of an equity restructuring, provide in
substitution for any or all outstanding Share Purchase Rights under this Plan
such alternative consideration as it may in good faith determine to be equitable
under the circumstances and may require in connection with such alternative
consideration the surrender of all Share Purchase Rights so replaced. After any
adjustment made by the

 

4

--------------------------------------------------------------------------------



 

Administrator pursuant to this Section 3.2, the number of shares subject to each
outstanding Share Purchase Right shall be rounded down to the nearest whole
number. Any adjustment pursuant to this Section 3.2 shall be effected in
compliance with Code Section 409A to the extent applicable. All determinations
and adjustments made by the Administrator in good faith pursuant to this
Section 3.2 shall be final and binding on the affected Participants and the
Company.

 

(b)  Change in Control.  Notwithstanding any other provision of this Plan, in
the event of a Change in Control, the Administrator, in its sole discretion, may
take whatever action it deems necessary or appropriate in connection therewith,
including, but not limited to (i) shortening any Offering Period then in
progress and refunding any amounts accumulated in a Participant’s account for
such Offering Period, (ii) cancelling all outstanding Share Purchase Rights as
of the Change in Control date and paying each holder thereof an amount equal to
the difference between the per Share Fair Market Value as of the Change in
Control date and the Purchase Price determined in accordance with Section 6.3,
or (iii) for each outstanding Share Purchase Right, granting a substitute right
to purchase shares (in a manner consistent with Code Section 409A to the extent
applicable). Nothing in this Section 3.2(b) shall affect in any way the Board or
Committee’s right to terminate the Plan at any time pursuant to Section 10.7 or
10.8.

 

(c)  Insufficient Shares.  If the Administrator determines that, on a given
Acquisition Date, the number of Shares that may be purchased under the
outstanding Share Purchase Rights for the applicable Offering Period may exceed
(i) the number of Shares that were available for issuance under the Plan on the
Offer Date of the applicable Offering Period or (ii) the number of Shares
available for sale under the Plan on such Acquisition Date, including but not
limited to by reason of a limitation on the maximum number of Shares that may be
purchased set by the Committee pursuant to Section 6.2(a) or (b), the
Administrator shall make a pro rata allocation of the Shares available for
issuance on such Acquisition Date in as uniform a manner as shall be practicable
and as it shall determine in its sole discretion to be equitable among all
Participants purchasing Shares on such Acquisition Date, and unless additional
Shares are authorized for issuance under the Plan, no further Offering Periods
shall take place and the Plan shall terminate pursuant to Section 10.7 hereof.
If the Plan is so terminated, then the balance of the amount credited to the
Participant’s account which has not been applied to the purchase of Shares shall
be paid to such Participant in one lump sum in cash as soon as reasonably
practicable without any interest thereon. The Company may make a pro rata
allocation of the Shares available on the Offer Date of any applicable Offering
Period pursuant to the first sentence of this section, notwithstanding any
authorization of additional Shares for issuance under the Plan by the Company’s
stockholders subsequent to such Offer Date.

 

ARTICLE IV

ELIGIBILITY

 

Section 4.1  Eligible Employees.  Any person who is an Employee of the Company
or a Designated Subsidiary as of the Offer Date for a given Offering Period
shall be eligible to participate in the Plan for such Offering Period, subject
to the requirements of this Article IV. Notwithstanding the foregoing, the
Committee may, on a prospective basis, (i) exclude from

 

5

--------------------------------------------------------------------------------



 

participation in the Plan, Employees (a) whose customary employment is for not
more than 20 hours per week or five months per year, (b) who are citizens or
residents of a non-U.S. jurisdiction, (c) who are classified as temporary
Employees on the payroll records of the Company or a Designated Subsidiary,
(d) who are on an unpaid leave of absence, (e) who are highly compensated
employees within the meaning of Code Section 414(q), or (f) who are Employees
subject to the disclosure requirements of Section 16(a) of the Exchange Act, and
(ii) impose a generally applicable eligibility service requirement of up to two
years of employment.

 

Section 4.2  Five Percent Stockholders.  Notwithstanding the foregoing, no
Employee may participate in the Plan if such Employee, immediately after an
option is granted under the Plan, owns, or would own, stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of its parent or subsidiary corporations as
contemplated by Code Section 423. The rules of Code Section 424 shall apply in
determining stock ownership and parent and subsidiary corporations. The stock
which the Employee may purchase under outstanding options shall be treated as
stock owned by the Employee.

 

Section 4.3  Participants Who Become Ineligible.  With respect to a Participant
who becomes ineligible to participate in the Plan during an Offering Period
other than due to employment termination, Contributions that have accumulated in
the Participant’s account shall be used to purchase Common Stock on the
Acquisition Date unless such Participant elects to withdraw in accordance with
Article IX. Unless otherwise determined by the Administrator, in the event an
Employee who again satisfies the eligibility conditions and has not withdrawn,
payroll deductions shall resume automatically in accordance with his or her most
recent payroll deduction authorization form in effect prior to becoming
ineligible.

 

ARTICLE V

PARTICIPATION

 

Section 5.1  Enrollment Procedures.  An eligible Employee may become a
Participant in the Plan by completing a payroll deduction authorization form and
any other required enrollment documents provided by the Administrator or its
designee and submitting them to the Administrator or its designee in accordance
with the rules established by the Administrator. The enrollment documents, which
may be in electronic form, shall set forth the portion of the Participant’s
Compensation, in accordance with Section 6.2(a), including any minimum
Contribution amount and any minimum Contribution increments, to be paid as
Contributions pursuant to the Plan. An Employee’s payroll deduction
authorization shall become effective on the Offer Date. Amounts deducted from a
Participant’s Compensation pursuant to this Article V shall be credited to the
Participant’s Plan account. No interest shall be payable on the amounts credited
to the Participant’s Plan account.

 

Section 5.2  Changes to Enrollment.  A Participant’s election to participate in
the Plan with respect to an Offering Period shall enroll such Participant in the
Plan for each successive Offering period at the same payroll deduction election
as in effect at the termination of the prior Offering Period, unless (i) such
Participant delivers to the Company a different election with respect to the
successive Offering Period by such time and in such manner as is designated by
the Administrator for enrollment in the Plan for such successive Offering

 

6

--------------------------------------------------------------------------------



 

Period, (ii) such Participant withdraws from the Plan pursuant to Article IX or
becomes ineligible for participation in the Plan or (iii) the Administrator
determines that elections for all Participants shall cease at the end of an
applicable Offering Period. Unless otherwise determined by the Administrator, a
Participant may not increase or decrease the rate of payroll deductions during
an Offering Period.

 

Section 5.3  Equal Rights and Privileges.  Each Employee who is granted a Share
Purchase Right under the Plan for any Offering Period shall have the same rights
and privileges as all other Employees granted Share Purchase Rights under the
Plan for such Offering Period.

 

ARTICLE VI

SHARE PURCHASE RIGHTS

 

Section 6.1  Number of Shares.  Each eligible Employee who on the Offer Date is
a Participant in such Offering Period shall be granted a Share Purchase Right to
purchase Shares on the Acquisition Date for such Offering Period. Subject to the
limitations set forth in Section 6.2, the number of Shares subject to such Share
Purchase Right shall be the number of whole Shares determined by dividing the
Purchase Price into the balance credited to the Participant’s account as of the
Acquisition less any tax withholding amount deducted pursuant to Section 10.3.

 

Section 6.2  Limitation on Purchases.  Participant purchases are subject to
adjustment as provided in Section 3.2(c) and to the following limitations:

 

(a)  Offering Period Limitation.  The maximum aggregate Fair Market Value of
Shares that a Participant shall have the right to purchase in any Offering
Period pursuant to a Share Purchase Right shall be equal to the lesser of 15% of
the Participant’s Compensation earned during such Offering Period or $12,500, or
such other percentage or fixed dollar amount as the Committee shall determine.
The Committee may also set a maximum aggregate number of Shares that may be
purchased pursuant to Share Purchase Rights with respect to any Offering Period
or on any Acquisition Date.

 

(b)  Refunds.  As of the first date on which a Participant’s ability to purchase
Shares is limited by this Section 6.2, the Participant’s payroll deductions
shall terminate, and any excess payroll deductions credited to his or her
account shall be paid to the Participant in a lump sum as soon as reasonably
practicable without any interest thereon.

 

Section 6.3  Purchase Price.  The purchase price per Share with respect to an
Offering Period shall be equal to eighty-five percent (85%) of the Fair Market
Value of a Share on the date on which an Offering Period ends; provided,
however, that the Committee may determine a different per share Purchase Price
provided that: (i) such per share Purchase Price is communicated to Participants
before the beginning of the Offering Period, and (ii) in no event shall such per
share Purchase Price be less than 85% of the Fair Market Value of a Share on the
date on which an Offering Period ends.

 

7

--------------------------------------------------------------------------------



 

Article VII

PURCHASE OF SHARES UNDER SHARE PURCHASE RIGHTS

 

Section 7.1  Purchase.  Unless a Participant withdraws from the Plan as provided
in Article IX, each Participant shall automatically purchase and acquire as of
the Acquisition Date the number of whole Shares subject to the Share Purchase
Right that may be purchased at the Purchase Price for that Share Purchase Right
with the Contributions in such Participant’s account. Any surplus in the account
that is insufficient to purchase a whole Share shall be carried forward into the
next Offering Period unless the Participant has elected to withdraw from the
Plan pursuant to Article IX or the Administrator determines that surplus amounts
for Participants shall not be carried forward, in which case such surplus amount
shall be distributed to the Participant in a lump sum as soon as reasonably
practicable without any interest thereon.

 

Section 7.2  Registration Compliance.

 

(a)                                 No Shares may be purchased under a Share
Purchase Right unless the Shares to be issued or transferred upon purchase are
covered by an effective registration statement pursuant to the Securities Act or
are eligible for an exemption from the registration requirements, and the Plan
is in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan.

 

(b)                                 If, on an Acquisition Date of any Offering
Period, the Shares are not registered or exempt or the Plan is not in such
compliance, no Shares under the Share Purchase Rights granted under the Plan
shall be purchased on the Acquisition Date. The Acquisition Date shall be
delayed until the Shares are subject to such an effective registration statement
or exempt, and the Plan is in such compliance. The Acquisition Date shall in no
event be more than five years from the Offer Date.

 

(c)                                  If, on the Acquisition Date of any Offering
Period, as delayed to the maximum extent permissible, the Shares are not
registered or exempt and the Plan is not in such compliance, no Shares under the
Share Purchase Rights shall be purchased, and all Contributions accumulated
during the Offering Period (reduced to the extent, if any, such deductions have
been used to acquire Shares) shall be distributed to the Participants in a lump
sum as soon as reasonably practicable without any interest thereon.

 

Section 7.3  Delivery of Shares.  As soon as practicable after each Acquisition
Date, the Company shall deliver the Shares acquired by each Participant during
an Offering Period to the Participant or an account established in the
Participant’s name at a stock brokerage or other financial services firm
designated by the Company. The Shares purchased by each Participant shall be
issued in book entry form; no certificates shall be delivered with respect to
the Shares acquired by a Participant.

 

Section 7.4  Vesting.  A Participant’s interest in the Common Stock purchased
upon the purchase of Shares under a Share Purchase Right shall be immediately
vested and nonforfeitable.

 

8

--------------------------------------------------------------------------------



 

Section 7.5  Nontransferability.  Each Share Purchase Right granted under this
Plan shall be nontransferable. During the lifetime of the Participant to whom
the Share Purchase Right is granted, the Shares under a Share Purchase Right may
be purchased only by the Participant. No right or interest of a Participant in
any Share Purchase Right shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.

 

Article VIII

RESTRICTIONS ON SALE

 

Shares of Common Stock purchased under the Plan may be subject to any such
holding restrictions that the Administrator shall determine to be appropriate
with respect to any Offering Period.

 

Article IX

WITHDRAWAL FROM PARTICIPATION

AND TERMINATION OF EMPLOYMENT

 

A Participant shall be deemed to have elected to withdraw from the Plan with
respect to an Offering Period in accordance with this Article IX if he or she
ceases to be an Employee of the Company or any of its Subsidiaries for any
reason, including death, before the Acquisition Date for that Offering Period. A
Participant may also revoke his or her payroll deduction authorization form for
an Offering Period and withdraw from participation in the Plan for that Offering
Period by giving written or electronic notice to the Administrator at such time
before the Acquisition Date as may be established by the Administrator. In the
event of a Participant’s withdrawal or deemed withdrawal, all of the payroll
deductions credited to his or her account shall be paid to the Participant, or
to the Participant’s estate in the event of the Participant’s death, in a lump
sum as soon as reasonably practicable after receipt of the notice of withdrawal
or death, without any interest thereon, and no further payroll deductions shall
be made from his or her Compensation for that Offering Period. Unless the
Committee determines otherwise, a Participant’s withdrawal (other than due to a
termination of employment) during an Offering Period shall not have any effect
upon the Participant’s eligibility to participate in the Plan during a
subsequent Offering Period.

 

Article X

GENERAL PROVISIONS

 

Section 10.1  Administration.  The Plan shall be administered by the Committee.
The Committee may prescribe, amend and rescind rules and regulations relating to
the administration of the Plan and make all other determinations necessary or
advisable for the administration and interpretation of the Plan. Any authority
exercised by the Committee under the Plan shall be exercised by the Committee in
its sole discretion. Determinations, interpretations, or other actions made or
taken by the Committee under the Plan shall be final, binding, and conclusive
for all purposes and upon all persons.

 

Section 10.2  Delegation by the Committee.  Any or all of the powers, duties,
and responsibilities of the Administrator hereunder may be delegated by the
Committee to, and thereafter exercised by, one or more officers or other persons
designated by the Administrator so long as such delegation complies with the
requirements of the Delaware General

 

9

--------------------------------------------------------------------------------



 

Corporation Law (“DGCL”), including but not limited to DGCL Sections 152 and
157, and any determination, interpretation, or other action taken by such
designee that complies with the requirements of the DGCL, including, but not
limited to DGCL Sections 152 and 157, shall have the same effect hereunder as if
made or taken by the Committee. Notwithstanding the foregoing, only the
Committee shall have the power to determine the Purchase Price for any Offering
Period and to determine any other matter required by the DGCL to be determined
by the Board, in which case, any reference to “Administrator” shall mean only
the Board or Committee.

 

Section 10.3  Tax Withholding.  The Company shall have the power to withhold
from Contributions credited to the Participant’s account or from other
compensation payable to the Participant, or to require the Participant to remit
to the Company, an amount in cash sufficient to satisfy all U.S. federal, state,
local, and any non-U.S. withholding tax or other governmental tax, charge or fee
requirements in respect of any payment under the Plan.

 

Section 10.4  At-Will Employment.  Nothing in the Plan shall confer upon any
Participant any right to continue in the employ of the Company or any of its
Subsidiaries or shall interfere with or restrict in any way the rights of the
Company and any of its Subsidiaries, which are hereby expressly reserved, to
discharge any Participant at any time for any reason whatsoever, with or without
cause.

 

Section 10.5  Unfunded Plan; Plan Not Subject to ERISA or Code Section 423.  The
Plan is an unfunded plan and Participants shall have the status of unsecured
creditors of the Company. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended or Code Section 423. All
payroll deductions received or held by the Company under this Plan may be used
by the Company for any corporate purpose and the Company shall not be obligated
to segregate such payroll deductions.

 

Section 10.6  Freedom of Action.  Nothing in the Plan shall be construed as
limiting or preventing the Company or any of its Affiliates from taking any
action that it deems appropriate or in its best interest (as determined in its
sole and absolute discretion) and no Participant (or person claiming by or
through a Participant) shall have any right relating to the diminishment in the
value of any account or any associated return as a result of any such action.
The foregoing shall not constitute a waiver by a Participant of the terms and
provisions of the Plan.

 

Section 10.7  Term of Plan.  The Plan shall be effective upon the Effective
Date. The Plan shall terminate on the earlier of (i) the tenth anniversary of
the Effective Date, (ii) the termination of the Plan pursuant to Section 10.8 or
(iii) the date on which no more Shares are available for issuance under the
Plan. Upon termination of the Plan, all funds accumulated in a Participant’s
account shall be paid to such Participant in a lump sum as soon as reasonably
practicable without any interest thereon, and all Share Purchase Rights shall
automatically terminate.

 

Section 10.8  Amendment or Termination.  The Board or the Committee, in its sole
discretion, may at any time amend, suspend, discontinue or terminate the Plan at
any time, provided that neither the Board or the Committee may materially modify
the plan in any way that would require stockholder approval under applicable
law. Upon such termination, all

 

10

--------------------------------------------------------------------------------



 

funds accumulated in a Participant’s account at such time shall be paid to such
Participant in a lump sum as soon as reasonably practicable without any interest
thereon, and all Share Purchase Rights shall automatically terminate.

 

Section 10.9  Severability.  In the event any portion of the Plan or any action
taken pursuant thereto shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provisions
had not been included, and the illegal or invalid action shall be null and void.

 

Section 10.10  Assignment.  Except as otherwise provided in this Section 10.10,
this Plan shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors, and assigns. Neither
this Plan nor any right or interest hereunder shall be assignable by the
Participant, his beneficiaries, or legal representatives; provided that nothing
in this Section 10.10 shall preclude the Participant from designating a
beneficiary to receive any benefit payable hereunder upon his death, or the
executors, administrators, or other legal representatives of the Participant or
his estate from assigning any rights hereunder to the person or persons entitled
thereunto. This Plan shall be assignable by the Company to a Subsidiary or
Affiliate of the Company; to any corporation, partnership, or other entity that
may be organized by the Company, its general partners, as a separate business
unit in connection with the business activities of the Company; or to any
corporation, partnership, or other entity resulting from the reorganization,
merger, or consolidation of the Company with any other corporation, partnership,
or other entity, or any corporation, partnership, or other entity to or with
which all or any portion of the Company’s business or assets may be sold,
exchanged, or transferred.

 

Section 10.11  Non-Transferability of Rights.  Unless otherwise agreed to in
writing by the Administrator, no rights or interests hereunder or part thereof
shall be liable for the debts, contracts or engagements of the Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law, by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 10.11 shall prevent transfers by will or by the applicable laws of
descent and distribution.

 

Section 10.12  Headings.  The Section headings appearing in this Plan are used
for convenience of reference only and shall not be considered a part of this
Plan or in any way modify, amend, or affect the meaning of any of its
provisions.

 

Section 10.13  Rules of Construction.  Whenever the context so requires, the use
of the masculine gender shall be deemed to include the feminine and vice versa,
and the use of the singular shall be deemed to include the plural and vice
versa. The fact that this Plan was drafted by the Company shall not be taken
into account in interpreting or construing any provision of this Plan.

 

Section 10.14  Governing Law and Venue.  To the extent not preempted by federal
law, the Plan shall be construed in accordance with and governed by the laws of
the State of

 

11

--------------------------------------------------------------------------------



 

Delaware regardless of the application of rules of conflict of law that would
apply the laws of any other jurisdiction. Any and all claims and disputes of any
kind whatsoever arising out of or relating to this Plan shall only be brought in
the Delaware Chancery Court. By participating in the Plan, the Participant and
all persons or entities claiming through the Participant hereby waive any
objection which they may now have or may hereafter have to the foregoing choice
of venue and further irrevocably submits to the exclusive jurisdiction of the
Delaware Chancery Court in any such claim or dispute. In the event that the
Delaware Chancery Court determines that it cannot or will not exercise subject
matter jurisdiction over such dispute, then the Superior Court of Cobb County,
State of Georgia, shall have exclusive jurisdiction and venue over any such
claim or dispute.

 

Section 10.15  Conformity to Securities Laws.  The Plan is intended to conform
to the extent necessary with all provisions of the Securities Act and the
Exchange Act and any and all regulations and rules promulgated under any of the
foregoing, to the extent the Company, any of its Subsidiaries or any Participant
is subject to the provisions thereof. Notwithstanding anything herein to the
contrary, the Plan shall be administered only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan shall be deemed amended to the extent necessary to conform to such laws,
rules and regulations.

 

Section 10.16  Tax Reporting Information.  At the Company’s request,
Participants will be required to provide the Company and any Affiliates with any
information reasonably required for tax reporting purposes.

 

Section 10.17  Participant Acknowledgment.  By electing to participate in an
Offering Period, Participants acknowledge and agree that (i) Participants may be
required to hold Shares during any holding periods to which such Shares are
subject; (ii) the Shares acquired under the Plan may lose some or all of their
value in the future; and (iii) Participants are able to afford to bear the
economic risk of holding the Shares for any holding period and of any loss in
value of the Shares.

 

Section 10.18  Limitation Period For Claims.  Any Participant or Person who
believes such Participant or Person is being denied any benefit or right under
the Plan may file a written claim with the Committee. Any claim must be
delivered to the Committee within forty-five (45) calendar days of the later of
the date of purchase of the Shares or the specific event giving rise to the
claim. The Committee will notify such Participant or Person of its decision in
writing as soon as administratively practicable. Claims not responded to by the
Committee in writing within one hundred twenty (120) calendar days of the date
the written claim is delivered to the Committee shall be deemed denied. The
Committee’s decision is final and conclusive and binding on all Participants and
Persons. No lawsuit relating to the Plan may be filed before a written claim is
filed with the Committee and is denied or deemed denied and any lawsuit must be
filed, in accordance with the venue provisions of Section 10.14, within one year
of such denial or deemed denial or be forever barred.

 

Section 10.19  Code Section 409A.  This Plan is intended to be administered in a
manner that results in all payments being exempt from or paid in a manner
consistent with the requirements of Code Section 409A. In no event shall the
Company have any liability to any person in the event Code Section 409A applies
to any payment in a manner that results in adverse tax consequences for a
Participant.

 

*** *** *** *** ***

 

12

--------------------------------------------------------------------------------